              Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                        Plaintiff,          )
                                            )
      v.                                    ) Case No.
                                            )
RONALD D. SWANSON,                          ) JURY TRIAL DEMANDED
                                            )
                        Defendant,          )
___________________________________________ )

                                            COMPLAINT

         Plaintiff Securities and Exchange Commission (“the Commission”) alleges the following

against defendant Ronald D. Swanson (“Swanson” or “Defendant”), and hereby demands a jury

trial:

                                  PRELIMINARY STATEMENT

         1.       From approximately October 2012 to approximately August 2015, defendant

Swanson, then a resident of Connecticut, engaged in a fraudulent scheme to solicit more than $2

million from investors in Sonic Cavitation LLC (“SonCav) securities through material

misrepresentations and omissions about the company’s technology and financial prospects.

         2.       SonCav purportedly held exclusive distribution rights in the United States to a

patented technology to purify liquids for a variety of potential applications, including in the oil

and gas industry. Swanson served as SonCav’s Chief Executive Officer and General Counsel.

Swanson made three primary types of false and misleading claims to investors and prospective

investors while raising investor funds for SonCav: false claims about potential business partners,

false claims about the technology, and false claims about the securities investments themselves.
            Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 2 of 17



       3.       First, Swanson grossly exaggerated the level of interest that other companies,

including a global publicly-traded energy company (“Energy Company A”), had expressed

regarding SonCav’s business and SonCav’s touted liquid purification technology. As Swanson

knew, and failed to tell investors, employees of Energy Company A had expressed extreme

skepticism about the viability of SonCav’s technology and had not expressed interest in investing

in, or purchasing technology from SonCav. Nevertheless, Swanson told investors and

prospective investors that Energy Company A planned to and would soon become both a major

investor in and a major customer of SonCav, thereby giving those investors a false understanding

of SonCav’s business prospects. Swanson made similar misrepresentations about expressions of

interest from a large oil and gas company (“Energy Company B”), including representing that

interest from that company had been unsolicited. Swanson also falsely told investors and

prospective investors that SonCav had partnered with another company, which had agreed to

provide for free all the components SonCav needed to test its technology.

       4.       Second, Swanson falsely claimed to investors that a reputable research and

development firm had independently verified the liquid purification technology that SonCav was

trying to develop and market and the successful use of that technology in an earlier version of the

machine in a practical setting in Russia. In fact, the firm’s report (the “Institute Report”) said

exactly the opposite, concluding that the liquid purification technology had not worked in Russia

as Swanson claimed. Moreover, while SonCav had built a single prototype of a machine that

purportedly used the same technology as the Russian unit, SonCav’s prototype had never been

tested by any independent third party at all. Swanson repeatedly misrepresented the liquid

purification technology’s testing history, capabilities, and performance in real-life applications.




                                                  2
            Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 3 of 17



Swanson made these claims to investors and prospective investors, knowing that the claims were

not supported by the Institute Report or any other independent source.

       5.       Third, Swanson lied to investors and prospective investors about the investment

terms and the risk of the investment. He told at least one prospective investor that the principal

of the investment was protected because it was secured by an investment in publicly-traded stock

of another company. But Swanson knew that there was, in fact, virtually no protection provided

by that stock when he made those misrepresentations, because the value of that stock would not

begin to cover the amount of the investments. He also attracted prospective investors by telling

them they could withdraw their money upon maturity, and later, when investors were making the

decision whether to convert their investments to equity, Swanson misrepresented that there

would be a simple and short redemption process. In actuality, there was no meaningful

opportunity for investors to get their money back. When one investor tried, Swanson gave a

variety of excuses and repeatedly changed the “rules” of that redemption process. And, at the

same time Swanson was repeatedly telling that investor to jump through hoops to get his money

back, Swanson paid back the investments and loans of family members.

       6.       Swanson made these false and misleading statements in connection with the offer,

purchase, and sale of securities and obtained money for SonCav as a result of his statements.

Swanson drafted and disseminated emails, business plans, and other documents containing false

and misleading statements to investors and prospective investors, all of which successfully

induced investors to provide convertible bridge loans to SonCav, convertible into equity interests

in SonCav at the option of the investor at the maturity date, and/or successfully induced investors




                                                 3
            Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 4 of 17



to refrain from withdrawing the principal and interest from their existing convertible bridge loans

upon maturity.

       7.        Swanson’s false and misleading statements were material to potential and actual

investors in SonCav convertible bridge loans, as well as to those who converted their bridge

loans into equity interests in SonCav. Swanson’s false and misleading statements gave investors

the false sense that SonCav’s economic prospects remained rosy and that its technology was

proven to work. Investors would reasonably have wanted to know, for example, that no one at

Energy Company A had expressed interest in placing an order, or purchasing an interest in

SonCav, and that Energy Company A’s engineers had concluded that SonCav’s technology, as

described, would violate the laws of physics and thermodynamics. Investors likewise would

reasonably have wanted to know that neither SonCav’s technology nor its practical application

had been verified by any reputable, independent third-party, and that Swanson’s representations

about the contents of the Institute Report were flatly untrue.

       8.        Swanson personally profited from his misrepresentations to investors by virtue of

the fact that investor funds kept SonCav operating. SonCav had no revenue, so Swanson’s entire

salary as well as both personal and business expenses were paid with investor funds.

       9.        By engaging in the conduct described herein, Swanson violated Section 17(a) of

the Securities Act of 1933 (the “Securities Act”) and Section 10(b) of the Securities Exchange

Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder. Based on these violations, the

Commission seeks: (1) entry of a permanent injunction prohibiting further violations of the

relevant provisions of the federal securities laws; (2) disgorgement of ill-gotten gains within the

five-year statute of limitations, plus pre-judgment interest; (3) the imposition of a civil monetary

penalty; (4) an order prohibiting Swanson from acting as an officer or director of any issuer of



                                                 4
             Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 5 of 17



 publicly-traded securities; and (5) such other and further relief as the Court deems just and

 proper.

                                   JURISDICTION AND VENUE

           10.    The Commission brings this action pursuant to the enforcement authority

 conferred upon it by Section 20(b) of the Securities Act [15 U.S.C. §77t(b)] and Section 21(d) of

 the Exchange Act [15 U.S.C. §§78u(d)].

           11.    This Court has jurisdiction over this action pursuant to Sections 20(b) and (d) and

 22(a) and (c) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d), and 77v(a),77v(c)] and Sections

 21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§78u(d), 78u(e), and 78aa].

           12.    Venue is proper in this district pursuant to Section 22(a) of the Securities Act [15

 U.S.C. §77v(a)] and Section 27 of the Exchange Act [15 U.S.C. §78aa], because certain of the

 transactions, acts, practices, and courses of business constituting the violations alleged herein

 occurred within the District of Connecticut.

           13.    In connection with the conduct alleged in this Complaint, Swanson directly or

 indirectly made use of the means or instruments of transportation or communication in interstate

 commerce, the facilities of a national securities exchange, or the mails.

           14.    Swanson’s conduct involved fraud, deceit, or deliberate or reckless disregard of

 regulatory requirements, and resulted in substantial loss, or significant risk of substantial loss, to

 other persons.

           15.    Unless enjoined, Swanson will continue to engage in the securities law violations

 alleged herein, or in similar conduct that would violate the federal securities laws.

                                            DEFENDANT
       16.        Swanson, age 53, was a resident of Litchfield, Connecticut during the relevant

period. At all times relevant to this Complaint, Swanson was the CEO and general counsel of

                                                    5
           Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 6 of 17



SonCav, and conducted business on behalf of SonCav from his home office in Connecticut until

SonCav suspended him in or about August 2015. Swanson was licensed as an attorney in the

District of Columbia from 1998 until he was disbarred by consent in November 2018. Swanson is

currently CEO and principal of a new company he formed to focus on a liquid purification

technology. He also serves as an officer for a number of affiliated entities. Swanson previously

served as the General Counsel of a regional division of a publicly-traded major automobile finance

company.

                                     RELEVANT ENTITIES

        17.     Sonic Cavitation LLC is a limited liability company organized in Nevada in

 October 2012 that, during the relevant period, had a principal place of business in Houston,

 Texas. SonCav purports to be a pre-revenue new technology start-up formed to launch a liquid

 purification technology with applications in various industries, including oil and gas, mining,

 beverage, and water treatment. SonCav held the U.S. distribution rights to the technology, which

 it licensed from Sonic Cavitation Ltd.

        18.     Sonic Cavitation Ltd. is a private foreign company organized in Dublin, Ireland

 in 2012 that is owned and controlled by foreign individuals and holds the global distribution

 rights to SonCav’s technology. Sonic Cavitation Ltd. is the majority owner in SonCav.

                                              FACTS

        19.     Swanson served as CEO and general counsel of SonCav from October 2012 until

 his termination in August 2015. Swanson was purportedly responsible for the development and

 commercial launch of SonCav’s liquid purification technology.

        20.     As CEO and general counsel, Swanson raised funds for SonCav’s operations

 using convertible bridge loan agreements whereby SonCav unconditionally promised a high rate

 of interest upon maturity, unless the holder opted to convert to an equity interest in SonCav in
                                                  6
          Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 7 of 17



lieu of receiving interest and return of principal. The terms varied, but the majority of the notes

matured in one year, with 120%-200% due back upon maturity, consisting of principal, plus

interest. Many of the notes stated they were secured either by equipment or by shares of a small,

publicly traded company that were owned and pledged by the inventor and patent holder of the

liquid purification technology. Certain investors invested directly in SonCav, while earlier

investors did so indirectly, by pooling their money into a limited liability company that Swanson

had created for the sole purpose of investing in SonCav.

       21.     For much of the relevant period, Swanson was the only employee of SonCav, and

there was little to no oversight over his management of the funds in SonCav’s bank account,

which was funded solely with investor money. In 2015, for a very brief time, Swanson

employed a Chief Financial Officer (CFO). The CFO resigned from SonCav when Swanson

failed to provide him with the financial records that he needed to perform his duties, prompting

the principals of SonCav’s parent to conduct an audit, which ultimately resulted in Swanson’s

termination.

       22.     Swanson also used the SonCav business account to make large payments to his

personal credit card, which he purportedly used to cover SonCav business expenses when

SonCav did not have sufficient funds. During this same period, SonCav failed to make payments

to SonCav investors who were due principal and interest on their convertible bridge loans.

                   Swanson’s False and Misleading Statements to Investors

       23.     From at least November 2013 through August 2015, Swanson made a variety of

false and misleading representations and fraudulent omissions to solicit funds from actual or

prospective investors, and/or to induce existing investors to forgo calling in their convertible

bridge loans upon maturity and instead convert them to equity positions. During that period of

time, on multiple occasions, Swanson solicited these investments by making false and
                                                 7
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 8 of 17



misleading statements and fraudulent omissions concerning (1) the level of interest that other

companies had in SonCav’s technology and business; (2) the viability of SonCav’s technology;

and (3) the terms and risk of their investment.

Misrepresentations about Other Companies’ Interest in SonCav

       24.     Swanson repeatedly represented to numerous actual and prospective investors that

SonCav had attracted the interest of large, publicly traded companies in SonCav’s technology

and business, including Energy Companies A and B, and a water technology company that

would provide components to SonCav for free. For instance, Swanson told investors that Energy

Company A wanted to acquire an equity interest in SonCav and/or had expressed an interest in

placing a large volume order. Swanson made these statements despite his awareness that neither

Energy Company A’s Board of Directors, nor its upper management, knew anything about

SonCav or its technology. And, Swanson knew that an engineer employed by Energy Company

A (the “Engineer”) who had evaluated SonCav’s technology, had explicitly told Swanson that he

did not believe SonCav’s claims about the efficacy of its technology based on his experience and

observations regarding the technology. In fact, the Engineer stated, in effect, that SonCav’s

purported technology likely violated the laws of thermodynamics. In short, Energy Company A

never considered the technology commercially viable.

       25.     Swanson made these false and misleading statements about Energy Company A’s

interest in SonCav to solicit additional funds from new and existing investors. In particular,

Swanson represented that SonCav urgently needed additional funds in order to continue to

operate, and claimed that SonCav’s continued operation was critical to its purported opportunity

to bring a deal with Energy Company A to fruition. Swanson made these statements during a




                                                  8
          Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 9 of 17



time when existing investors were making decisions on whether to cash out their notes, or

instead convert their investment to an equity interest in SonCav.

       26.     For example, multiple times in late 2013 and early 2014, Swanson told investors

and prospective investors that Energy Company A was in discussions with SonCav to place an

order for over 500 units at $400,000 per unit (i.e., a $200 million order). This was false. Neither

Swanson nor his associate—a middleman whom Swanson had engaged to introduce SonCav’s

technology to Energy Company A—were engaged in discussions about a 500-unit order or any

other significantly sized order.

       27.     Similarly, multiple times in late 2013 and early 2014, Swanson falsely

represented to investors that Energy Company A would soon make SonCav an offer for a 10%-

12% equity stake in SonCav. Again, this statement by Swanson was untrue; no such discussions

had taken place with Energy Company A.

       28.     In fact, as early as June 2013, Swanson’s middleman with Energy Company A

had advised Swanson that his contact within Energy Company A was at the staff level, and that

his contact did not intend to brief higher ups within Energy Company A about SonCav’s

technology unless and until SonCav provided proof that the technology worked.

       29.     As Swanson wrote in a March 10, 2014 email to his cousin, who was also a

SonCav investor:

               One of the guys … when we met at their office, interrupted [the
               inventor of the SonCav technology] and outright stated that he didn’t
               believe him: ‘I do not believe that what you say you have done, was
               done. It is not scientifically possible to produce 20 cubic meters of
               steam per hour from 10KW of energy.’

       30.     In contrast to his seeming candor with a family member, Swanson withheld this

information about Energy Company A from other investors and prospective investors, instead



                                                 9
        Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 10 of 17



stating, in a March 9, 2014 email about a demonstration attended on March 7, 2014 by Energy

Company A’s Engineer, “[e]verything went perfectly.”

       31.    By July 2014, Swanson had further inflated his false story of Energy Company

A’s interest in SonCav, boasting that Energy Company A now sought a 12% share of the

company for an investment of $10 million and a purchase of 30 “water units.” This story had no

basis in fact, as Swanson knew at the time. In fact, in a November 2014 email to another

SonCav employee, Swanson admitted as much, writing “I haven’t heard anything from him

regarding contacts at [Energy Company A] for actual sales (Unit leasing).”

       32.    Swanson continued to misrepresent Energy Company A’s interest in SonCav’s

technology through mid-2015. Among other instances, in April 2015, Swanson falsely told

investors that Energy Company A planned to attend a second demonstration of SonCav’s

technology. In actuality, Swanson understood that Energy Company A’s employees were

unwilling to spend any more time on SonCav unless and until SonCav provided Energy

Company A staff with test data proving that the technology worked.

       33.    Further, in several April 2015 emails, Swanson invited investors and prospective

investors to a May 2015 demonstration of SonCav’s liquid purification technology. In those

emails, Swanson fraudulently suggested that a representative of Energy Company A would be

attending by providing a list of attendees, which falsely identified the middleman that SonCav

had engaged to introduce SonCav to Energy Company A. Specifically, the list identified the

middleman as “representing [Energy Company A].” In fact, as Swanson well knew, the

middleman was under contract with, and represented, SonCav – not Energy Company A.

       34.    By May 2015, Swanson added to his misrepresentations about outside interest in

SonCav, claiming to investors and potential investors that another major oil and gas company,



                                               10
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 11 of 17



Energy Company B, had “entered the list of suitors” for liquid purification units from SonCav.

Swanson further claimed that Energy Company B’s interest had not been solicited by SonCav,

and “they reached out to us.” Swanson knew both of these claims were false.

       35.     Swanson also misrepresented SonCav’s supposed partnership with a third

company, a water technology company that built many of the components that SonCav planned

to use to build its product. Beginning in early 2014, Swanson falsely told investors and

prospective investors that this water technology company would supply, for free, all the

components SonCav needed to build a “field testing unit” as well as provide free engineering

services for both the field testing unit and a “demo-data testing unit.” Swanson knew these

statements were false when he made them—no such commitments had been made by the water

technology company.

Misrepresentations about SonCav’s Technology

       36.     Between November 2013 and July 2014, Swanson made false and misleading

representations to actual and potential investors regarding SonCav’s technology. In order to

induce investors and prospective investors to provide funding to SonCav, Swanson represented

to investors that the same technology as SonCav’s had been used for years in a practical setting

in Russia, providing all fuel needs for a major chemical plant as well as for military aircraft at a

nearby base. Swanson represented SonCav’s business simply required it to replicate what had

already been done in Russia. Swanson also led the investors and potential investors to believe

that they were investing in a technology that had operated in Russia, but whose functionality had

been independently verified by a San Antonio, Texas based research and development

organization (the “Institute”). Swanson described the Institute to investors as “a well-known and

respected player in the [oil and gas] industry.” In reality, although the Russian inventor of the



                                                 11
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 12 of 17



technology was a principal of SonCav’s parent company, Swanson had no basis in fact to claim

that the technology had actually been used in a practical setting in Russia, and knew, or was

reckless in not knowing, that the Institute had failed to conclude that it worked in the way

Swanson had claimed. At all times relevant to this Complaint, Swanson had a report authored by

the Institute’s scientist who had observed the so-called technology only in a laboratory setting in

Russia. The report stated that the author had conducted testing on samples collected, and had

concluded that the technology did not work as claimed.

       37.      In a document emailed to numerous investors and prospective investors between

March 2014 and March 2015, Swanson made the following representations, which were directly

contradicted by the Institute report that he had in his possession:

   •   “. . . the technology has been in use for years in Russia, with such use independently
       verified by [the Institute] . . .”

   •   “[the Institute] … tested and confirmed feedstock (Western Siberian Crude) to product
       (diesel) from one of our Russian Units.”

       38.      Swanson also made misleading claims to investors about the viability of

SonCav’s technology, such as: “At full capacity, units can be assembled in 8 hours” and, “100%

of recovered water can be re-used, eliminating all disposal issues.” Swanson’s misleading

claims also falsely detailed the yields of the technology (such as pure water, jet fuel, and diesel

fuel), the throughput of the machine (barrels/gallons of water or oil purified per day), and the

field testing experience of the technology in Russia. Such claims were highly misleading, since

SonCav had never produced a working and fully functional prototype. Nor had a working and

fully functional prototype of SonCav’s liquid purification technology been independently tested

and verified.




                                                 12
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 13 of 17



Misrepresentations about the Terms and Risk of the SonCav Securities

       39.     In order to induce prospective investors to invest in SonCav, Swanson frequently

lulled prospective investors into believing their investments would be safer than they were. For

example, in spring and summer 2015, Swanson and SonCav made an unconditional promise to

pay 120 percent of an investor’s loan within the year. In actuality, as Swanson well knew,

SonCav was not in a financial position to make any such payments.

       40.     Swanson convinced prospective investors to enter into a convertible loan

agreement which explicitly gave them the right to receive back their principal (i.e., their capital

contribution) plus interest at the end of the loan term.

       41.     Swanson told investors and prospective investors that the principal of their

investments was protected because that principal was secured by shares of a public company that

could be sold. Between September 2012 and June 2013, for instance, Swanson made this

representation to an investor (“Investor A”) who subsequently invested $130,000 as part of a

joint venture that advanced a $500,000 convertible bridge loan to SonCav.

       42.     Swanson also repeatedly misled Investor A, who tried to call in his loan, instead

of converting his equity option. Starting in spring 2014, at the time the investor was considering

whether to convert his loan to equity in SonCav or withdraw his principal, Swanson told the

investor that he was protected from losing all of his principal, and that he could redeem his

investment through a simple 30-day redemption process.

       43.     Between approximately May 2014 and July 2014, Swanson kept changing the

terms and processes Investor A would need to comply with in order to withdraw his money. In

May 2014, Swanson said he needed thirty-days’ notice, and told Investor A that to receive his

money the limited liability company would have to sell the publicly traded stock Swanson had



                                                 13
            Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 14 of 17



previously touted as protection for the investments. At the same time, Swanson misrepresented

to Investor A that the submission of data to Energy Company A, and thus the consummation of a

deal with Energy Company A, was just a couple of months away.

       44.      By July 18, 2014, however, Swanson was telling a different story about cashing

out investments. He now told Investor A that there had previously not been terms in place

governing the withdrawal of investor funds, but that SonCav had now established new ones. He

told Investor A that SonCav had seventy-five days to pay back the loans, falsely stating, “we set

it at 75 days to coincide with [component company’s] expectations of readiness to conduct field

testing.” He then added two more weeks for the sale of the publicly-traded stock that was

supposed to back the investment, and concluded that SonCav had “three months” to pay back the

investor.

       45.      A week later, Swanson told Investor A that SonCav could not pay the note, and

admitted that the previously-touted publicly-traded stock, which was supposedly in place to

protect the group of investors with whom Investor A had invested, could not cover the value of

the investment. On August 18, 2014, Swanson told Investor A that the stock in question could

not be sold without a release and unanimous consent of all other investors with whom Investor A

had invested, and reiterated the seventy-five day “requirement.”

       46.      In September 2014, in a ploy to further delay and frustrate Investor A’s attempt to

redeem his money, Swanson told him that he was “withdrawing” from the process of Investor A

trying to recover his money because of Swanson’s “conflict of interest.” Swanson also refused

to answer Investor A’s inquiry about the use of investor funds by the company, telling him “as

long as the company funds went to SonCav … then you’re done, no?”




                                                14
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 15 of 17



       47.     From December 2013 through June 2015, while he was making these

misrepresentations to Investor A and other investors and prospective investors, Swanson used

new investor funds to pay back family members for loans those family members had made to

SonCav. Even though SonCav had no revenue, between May 2014 and June 2015 Swanson used

new investor funds to pay his cousin principal and interest totaling $32,750 on a $10,000 loan (at

a rate of 150% annum). During the same time period, Swanson also caused SonCav to make

loan payments to his father.

                                     First Claim for Relief
                          (Violation of Section 17(a) of Securities Act)

       48.     The Commission repeats and incorporates by reference the allegations in

paragraphs 1 through 47 above as if set forth fully herein.

       49.     By reason of the foregoing, Swanson, directly or indirectly, acting intentionally,

knowingly or recklessly, by use of the means or instruments of transportation or communication

in interstate commerce or by the use of the mails, in the offer or sale of securities: (a) employed

devices, schemes, or artifices to defraud; (b) obtained money or property by means of untrue

statements of material fact or omissions to state a material fact necessary to make the statements

not misleading; or (c) engaged in transactions, practices, or courses of business which operated

as a fraud or deceit upon the purchasers of such securities.

       50.     By engaging in the conduct described above, Swanson has violated, and unless

enjoined will continue to violate, Section 17(a) of the Securities Act [15 U.S.C. §77q(a)].

                                    Second Claim for Relief
                 (Violation of Section 10(b) of Exchange Act and Rule 10b-5)

       51.     The Commission repeats and incorporates by reference the allegations in

paragraphs 1 through 50 above as if set forth fully herein.



                                                 15
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 16 of 17



       52.     By reason of the foregoing, Swanson, directly or indirectly, acting intentionally,

knowingly or recklessly, in connection with the purchase or sale of securities, by use of the

means or instrumentalities of interstate commerce or the facilities of a national securities

exchange or the mail: (a) employed devices, schemes, or artifices to defraud; (b) made untrue

statements of material fact or omitted to state material fact(s) necessary to make the statements

made not misleading; or (c) engaged in acts, practices, or courses of business which operated as a

fraud or deceit upon certain persons.

       53.     By engaging in the conduct described above, Swanson has violated, and unless

enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and

Rule 10b-5 thereunder [17 C.F.R. §240.10b-5].

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission requests that this Court:

       A.      Enter a permanent injunction restraining Swanson and each of his agents,

servants, employees and attorneys and those persons in active concert or participation with him

who receive actual notice of the injunction by personal service or otherwise, including facsimile

transmission or overnight delivery service, from directly or indirectly engaging in the conduct

described above, or in conduct of similar purport and effect, in violation of Section 17(a) of the

Securities Act [15 U.S.C. § 77q(a)], and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]

and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

       B.      Prohibit Swanson, pursuant to Section 20(e) of the Securities Act [15 U.S.C. §

77t(e)] and Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], from acting as an

officer or director of any issuer that has a class of securities registered under Section 12 of the

Exchange Act [15 U.S.C. § 78l] or that is required to file reports under Section 15(d) of the



                                                  16
         Case 3:20-cv-00666-KAD Document 1 Filed 05/14/20 Page 17 of 17



Exchange Act [15 U.S.C. § 78o];

       C.      Require Swanson to disgorge his ill-gotten gains, plus pre-judgment interest, for

the applicable five-year statutory limitation period;

       D.      Require Swanson to pay appropriate civil monetary penalties pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Securities Exchange

Act [15 U.S.C. § 78u(d)(3)];

       E.      Retain jurisdiction over this action to implement and carry out the terms of all

orders and decrees that may be entered; and

       F.      Grant such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       The Commission hereby demands a trial by jury on all claims so triable.


                                              Respectfully submitted,
                                              /s/ Rua M. Kelly
                                              Rua M. Kelly (Mass. Bar No. 643351)
                                              Marc J. Jones (Mass. Bar No. 645910)
                                              Dawn Edick (Mass. Bar No. 641659)
                                              Amy Gwiazda (Mass Bar No. 663494)
                                              33 Arch Street, 24th Floor
                                              Boston, Massachusetts 02110
                                              Telephone: (617) 573-8941 (Kelly direct)
                                              Facsimile: (617) 573-4590
                                              E-mail: KellyRu@sec.gov

                                              Attorneys for Plaintiff
                                              U.S. SECURITIES AND EXCHANGE
                                              COMMISSION

Dated: May 14, 2020




                                                 17
